Citation Nr: 1540109	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  11-15 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a lung disability, to include as due to exposure to an herbicidal agent and/or other chemicals.


REPRESENTATION

The Veteran is represented by:  Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to February 1970 and from November 1972 to November 1974, with subsequent service in the United States Naval Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  This matter was before the Board in November 2014, at which time it was remanded for additional development.  After an April 2015 supplemental statement of the case was issued, the Veteran's appeal was remitted to the Board for further appellate review.

In January 2013, the Veteran testified at a hearing with the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In November 2014, the Board remanded the Veteran's above-captioned claim in order to provide him with another VA examination.  The Board requested that the examiner render an opinion as to whether it is at least as likely as not that any lung disability was incurred in or aggravated by the Veteran's active duty.  In so doing, the Board specifically directed the examiner to discuss the Veteran's in-service exposure to asbestos, soot, jet fuel, hydraulic fluid, and any other chemical associated with service on the deck of an aircraft carrier and as an Aircraft Mechanic, as well as the Veteran's assertions.

In April 2015, the Veteran underwent a VA examination.  After administering a clinical evaluation and reviewing the evidence of record, the examiner rendered diagnoses of asthma and bronchitis.  During the examination, the Veteran reported experiencing a persistent cough, intermittent wheezing, and dyspnea "for several years," but a specific date of onset was not provided.  Ultimately, the examiner rendered the following opinion:

Service treatment records are specifically negative for respiratory condition and medical records fail to show a diagnosis of any respiratory condition prior to 2010.  Dates of active service in the Navy are listed from 06/16/1966 to 02/27/1970 during which time Veteran worked as an aircraft mechanic.  He asserts that exposure to asbestos, soot, jet fuel, hydraulic fluid, and other chemicals associated with service on the deck of an aircraft carrier and as an aircraft mechanic in the military contributed to the development of his current lung condition.

Medical literature does not support an associated between the above exposure and the development of asthma or chronic bronchitis 40 years later.  It is therefore my opinion that it is less likely than not that any of this Veteran's current lung disabilities were incurred in or aggravated by his active duty exposures.

Although the examiner observed that a formal diagnosis of a lung disability was not provided until 2010, during the May 2010 VA examination, the Veteran reported that had a history of 2 or 3 episodes per year of acute bronchitis with a productive cough and sputum.  This report of lay observable symptoms suggests that the onset of the Veteran's symptoms occurred years before the first formal diagnosis in 2010.  The April 2015 VA examiner's opinion did not consider the Veteran's assertion as to the presence of symptoms prior to the initial diagnosis and, thus, the April 2015 opinion is not adequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury, but relied on the service treatment records to provide a negative opinion).  Consequently, the Board finds that a remand is required in order to obtain a supplemental opinion from the April 2015 VA examiner.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that, once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must contact the April 2015 VA examiner or, if unavailable, an appropriate substitute, in order to obtain a supplemental opinion regarding the Veteran's lung disability.  Following review of the claims file, the examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any of the Veteran's lung disabilities was incurred in or due to his active duty.  In providing this opinion, the examiner must specifically address the Veteran's statements/assertions in the record as to the onset of lay observable symptoms since his active duty.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

2.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraph above, the Veteran's claim must be re-adjudicated.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

